Title: From Thomas Jefferson to William Short, 6 July 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington July 6. 08.
                  
                  What I now write you must be as secret as the grave. there is at length an unanimity of opinion as to a mission to Petersbg. but some difference as to the time, whether now or not till the meeting of the Senate. but the latter opinion will I think give way to the importance of the mission being so secret that it shall be suspected by no mortal until it is arrived in Petersburg. I write you this now, before our minds are all made up that you may begin to huddle up your affairs, and to give out that you shall without further delay return to France. I question if we decide ultimately till the return of the Osage; but then possibly it may be that you should go in the vessel at this place advertized to sail on the 16th. this is the more probable as we shall all leave this by the 20th. I write now that you may advance your preparation. as soon as any thing more is ascertained I will write further. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               